                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



Nancy Carey, in her capacity as
Personal Representative of the
ESTATE OF
VINCENT J. SIMARANO,                                     Civil Action No. 1:16-cv-11156-IT

V.



Toyota Motor Corporation, Toyota Motor
Sales, U.S.A., Inc., Toyota Motor
Engineering & Manufacturing North
America, Inc.,

                 Defendants.



                        ORDER OF DISMISSAL WITH PREJUDICE

       Upon the foregoing Joint Stipulation for Order ofDismissal With Prejudice, and the
Court being duly advised in the premises, it is hereby ORDERED that this cause be, and it is
hereby DISMISSED WITH PREJUDICE AS TO THE FOLLOWING DEFENDANTS
TOYOTA MOTOR CORPORATION, TOYOTA MOTOR SALES, U.S.A., INC., and

TOYOTA MOTOR ENGINEERING & MANUFACTURING NORTH AMERICA, INC,

with each party bearing its own attorneys' fees and costs. All liens and subrogated interests, if
any, shall be resolved by Plaintiff from the proceeds of the settlement.

       DONE AND ORDERED this                    day of March 2019.



                                                      The Honorable Indira Taiwan!
                                                      United States District Judge


Copies to: ALL PARTIES OF RECORD
